Citation Nr: 1141546	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  92-04 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a rating in excess of 10 percent for genital herpes from August 30, 2002.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran had active service from November 1960 to November 1962.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in July 1990 by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, implementing the Board's July 1990 grant of entitlement to service connection for genital herpes and assigning a noncompensable evaluation, effective from April 5, 1989.  

In a July 2004 rating decision, the RO granted a 10 percent evaluation, effective August 30, 2002.

In a May 2011 decision, the Board denied entitlement to a compensable evaluation for genital herpes from April 5, 1989, to August 29, 2002.  Thus, that part of the claim is no longer on appeal.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Board regrets that another remand is required.  The purpose of the Board remanding this part of the claim in May 2011 was because the record showed that the Veteran and his representative had not been informed that this issue (entitlement to an evaluation in excess of 10 percent as of August 30, 2002) had been certified to the Board.  

As quoted in the May 2011 remand the provisions of  38 C.F.R. § 19.36 (2011), state that:

When an appeal is certified to the Board of Veterans' Appeals for appellate review and the appellate record is transferred to the Board, the appellant and his or representative, if any, will be notified in writing of the certification and transfer and of the time limit for requesting a change in the representation, . . . .

(Emphasis added.)

Because the Veteran and his representative had not been informed of the certification of the claim, the Board remanded this part of the claim so that the RO could send the Veteran and his representative a certification letter.  The Board also requested that the RO obtain VA treatment records from May 2009 to the present.

The record reflects that the RO obtained the VA medical records and subsequently issued a supplemental statement of the case in July 2011.  However, there is no indication that the RO also sent the Veteran and his representative the standard letter that informs them that the claim has been certified and was being transferred to the Board.  The regulation quoted makes the letter mandatory.  Thus, another remand is required.   Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

Accordingly, the case is REMANDED to the RO for the following action:

The RO should follow the proper procedures for certifying the appeal to the Board, to include those set forth in 38 C.F.R. § 19.36.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

